688 N.W.2d 509 (2004)
CURTIS
v.
CITY OF DETROIT.
No. 125652.
Supreme Court of Michigan.
November 4, 2004.
SC: 125652, COA: 241632.
On order of the Court, the application for leave to appeal the November 25, 2003 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed whether the City of Detroit was required to give plaintiff notice under MCL 125.540 or Detroit City Code 290-H, § 12-11-28 and whether the City of Detroit was required to renew its notice of lis pendens, MCL 600.2701. The parties may file supplemental briefs within 28 days of the date of this order.